
	
		II
		111th CONGRESS
		1st Session
		S. 526
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2009
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide in personam jurisdiction in civil actions
		  against contractors of the United States Government performing contracts abroad
		  with respect to serious bodily injuries of members of the Armed Forces,
		  civilian employees of the United States Government, and United States citizen
		  employees of companies performing work for the United States Government in
		  connection with contractor activities, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lieutenant Colonel Dominic
			 Rocky Baragona Justice for American Heroes Harmed by Contractors
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)On May 19, 2003,
			 Lieutenant Colonel Dominic Rocky Baragona, United States Army,
			 was killed in Safwan, Iraq, when his vehicle was struck by a truck being driven
			 by a driver employed by the Kuwait & Gulf Link Transport Company, a Kuwait
			 company under multiple contracts with the Department of Defense to provide
			 logistics services in support of the United States military in Kuwait and Iraq,
			 after the truck struck a pile of debris, jacknifed, and crossed two lanes of
			 traffic.
			(2)Lieutenant
			 Colonel Baragona, who was born on June 14, 1960, and commissioned into the
			 United States Army after graduating from the United States Military Academy in
			 1982, was serving as a logistician in III Corps Artillery in Iraq at the time
			 of his death, and is now forever at rest in Arlington National Cemetery.
			(3)Lieutenant
			 Colonel Baragona was, at the time of his death, the highest-ranking United
			 States military officer to be killed in Iraq following the initial invasion of
			 Iraq in March 2003 and since the liberation of Kuwait by United States
			 forces.
			(4)In November 2007,
			 the United States District Court for the Northern District of Georgia entered a
			 default judgment against Kuwait & Gulf Link Transport Company and ordered
			 that $4,900,000 be paid in damages for the death of Lieutenant Colonel
			 Baragona.
			(5)In the legal
			 proceeding brought against Kuwait & Gulf Link Transport Company in United
			 States district court, Kuwait & Gulf Link Transport Company knowingly chose
			 not to appear to answer for the actions of its employee and similarly acted
			 inconsistently with the conduct of a responsible party when it evaded or
			 refused service of process in the claim even when service of process was issued
			 directly by the court, only appearing in the action after the Department of
			 Defense had issued a request for information letter, which was a
			 follow-up letter to an Army notice for Kuwait & Gulf Link Transport Company
			 to show cause why the company should not be debarred for its
			 refusal to accept service of process in the Baragona civil litigation,
			 requesting information regarding the company’s intent to either honor the
			 court’s final judgment against it or to otherwise respond to the judgment. A
			 failure to respond to the request for information would have jeopardized the
			 company’s capacity to continue to perform as a contractor of the United States
			 Government.
			(6)Kuwait & Gulf
			 Link Transport Company has stated that it neither evaded nor refused service of
			 process in the civil litigation, asserting that the initial and multiple
			 attempts at service of process made in accordance with international law via
			 certified international mail courier did not comply with Kuwait law. Service of
			 process was ultimately executed in accordance with Kuwait law via the Kuwait
			 Ministry of Justice. The Federal district court overseeing the case ruled that
			 service of process had been properly executed prior to entering the default
			 judgment against Kuwait & Gulf Link Transport Company. Kuwait & Gulf
			 Link Transport Company has not disputed in court that service of process was
			 properly executed and thereby has consented to the court’s determination that
			 service of process in the case was proper.
			(7)Kuwait & Gulf
			 Link Transport Company has since made an appearance in the action only to
			 dispute the court’s personal jurisdiction over it and to request the dismissal
			 of the judgment against it and has not contested in court that its negligence
			 was the cause of Lieutenant Colonel Baragona’s wrongful death. But for Kuwait
			 & Gulf Link Transport Company’s fear of debarment, it may not have entered
			 the action to answer for its negligence.
			(8)The Honorable
			 William S. Duffey, Jr., United States District Judge in the Northern District
			 of Georgia, has described the conduct of Kuwait & Gulf Link Transport
			 Company as evasive and disruptive to a significant jurisdictional
			 issue, has further described the conduct of Kuwait & Gulf Link
			 Transport Company as ghastly, has questioned whether Kuwait
			 & Gulf Link Transport Company appreciate[s] the sacrifice of the
			 citizens and the men of our military, and has further questioned why
			 the company would not compensate the Baragona family when an employee of the
			 company apparently by negligence, has caused the death and caused
			 damages to another person and when the company has the
			 wherewithal to compensate [the] victims of [the] negligence.
			(9)In March 2009,
			 the Baragona family sought to amicably resolve their claim against Kuwait &
			 Gulf Link Transport Company through court appointed mediation. Kuwait &
			 Gulf Link Transport Company formally declined to join in or consent to the
			 Baragona's request for court appointed mediation.
			(10)Kuwait &
			 Gulf Link Transport Company is a foreign-owned contractor of the United States
			 Government whose earnings under United States Government contracts exceed
			 $45,000,000 from prime contracts and are reported to exceed $100,000,000 from
			 subcontracts.
			(11)In a special
			 advertising section of the New York Times, the Chairman of Kuwait & Gulf
			 Link Holding Company, a separate but related legal entity, described the
			 business of Kuwait & Gulf Link Holding Company with the United States Armed
			 Forces as follows: [The] U.S. military is one of our largest customers
			 today. We have been working with [the] U.S. military since 1992. Immediately
			 after [the] liberation of Kuwait, we established our business again, and we
			 started working with them, and have continued now, for over 15
			 years.
			(12)Kuwait &
			 Gulf Link Transport Company has asserted that it had insurance for its
			 operations in Iraq at the time of the death of Lieutenant Colonel Baragona,
			 such insurance having been a requirement under its contracts and subcontracts
			 with the Department of Defense. However, it has failed to rely on that
			 insurance to address the wrongful death claim of the Baragona family, which
			 appears inconsistent with its claim of insurance coverage and is unjust to the
			 Baragona family.
			(13)The Government
			 of Kuwait first failed to respond to, and then declined to act on, requests by
			 members of Congress that it instruct Kuwait & Gulf Link Transport Company,
			 its corporate citizen, to conduct itself honorably with respect to the claim of
			 the Baragona family.
			(14)Kuwait &
			 Gulf Link Transport Company, the Kuwait Government, and others should act
			 honorably to deliver justice to the Baragona family and to honor the service
			 and sacrifice of Lieutenant Colonel Dominic Baragona.
			(15)The Baragona
			 family has nobly sought justice in the wrongful death of their son and brother
			 but has faced many obstacles from Kuwait & Gulf Link Transport Company and
			 others in their efforts.
			(16)Members of the
			 Armed Forces, civilian employees of the United States Government, and United
			 States citizen employees of companies performing work for the United States
			 Government, or, in the event of their death, their family members, should be
			 able to seek redress from Federal contractors in a United States Federal court
			 when the member of the Armed Forces, civilian employee, or United States
			 citizen employee experiences serious bodily injury because of the negligent
			 performance by the contractor of its work for the United States
			 Government.
			3.In personam
			 jurisdiction in civil suits with respect to serious bodily injuries of members
			 of the Armed Forces, civilian employees of the United States, and United States
			 citizen employees of companies performing work for the United States against
			 entities under United States Government contracts performed abroad
			(a)In
			 generalThe Director of the
			 Office of Management and Budget shall amend the Federal Acquisition Regulation
			 to include in the regulation with respect to any contract for work to be
			 performed outside the United States that is approved and financed by the United
			 States Government, or any executive department, independent establishment, or
			 agency thereof, or any subcontract or subordinate contract under such a
			 contract, the following:
				(1)A requirement
			 that the contractor consent to in personam jurisdiction over the contractor by
			 the Federal courts of the United States with respect to any suit alleging a
			 serious bodily injury of a member of the Armed Forces, civilian employee of the
			 United States Government, or United States citizen employee of a company
			 performing work for the United States Government, including a suit for
			 negligence against one or more employees of the contractor for which the
			 contractor may be liable under theories of vicarious liability.
				(2)A clause
			 specifying that consent to in personam jurisdiction under paragraph (1) shall
			 not operate to deprive or terminate in personam jurisdiction as described in
			 that paragraph in any other court that otherwise has in personam jurisdiction
			 as described in that paragraph under applicable law.
				(3)A requirement
			 that, where a cause of action in a suit described in paragraph (1) arises from
			 an act or omission occurring outside the United States, in personam
			 jurisdiction in a suit covered by paragraph (1)—
					(A)may lie
			 either—
						(i)in
			 the district court of the United States of the legal residence of the injured
			 person, deceased, or heirs of the deceased, or in the place of the estate
			 established for the deceased; or
						(ii)in
			 the district court of the United States of the command issuing the contract;
			 or
						(B)if in personam
			 jurisdiction cannot be established in a district court of the United States
			 under subparagraph (A), shall lie in the United States District Court for the
			 District of Columbia.
					(4)In the case of a
			 contract covered by this section with a value of $5,000,000 or more and awarded
			 to a contractor that does not maintain an office in the United States, a
			 requirement that the contractor designate an agent located in the United States
			 for service of process in any suit described in paragraph (1).
				(5)A requirement
			 that—
					(A)any suit
			 described in paragraph (1) shall be analyzed in accordance with the substantive
			 laws of the United States; and
					(B)if pursuant to
			 such requirement the law applicable to such suit is the law of the location
			 where the cause of such suit occurred and the location is designated as a
			 hazardous duty zone by the Department of Defense, the tort law of the State in
			 which such suit is brought shall be the law applicable to such case rather than
			 the law of the location where the cause of such suit occurred.
					(b)Serious bodily
			 injury definedIn subsection (a), the term serious bodily
			 injury means bodily injury which involves—
				(1)death or a
			 substantial risk of death;
				(2)extreme physical
			 pain;
				(3)protracted and
			 obvious disfigurement; or
				(4)protracted loss
			 or impairment of the function of a bodily member, organ, or mental
			 faculty.
				(c)Effective
			 dateThe amendments to the Federal Acquisition Regulation made
			 pursuant to subsection (a) shall take effect on such date as the Director shall
			 specify, but not later than 90 days after the date of the enactment of this
			 Act.
			(d)Applicability
				(1)In
			 generalThe amendments to the Federal Acquisition Regulation made
			 pursuant to subsection (a) shall apply with respect to any contract covered by
			 that subsection that is entered into on or after the effective date of such
			 amendments.
				(2)Prospective
			 applicability under certain current contracts
					(A)Indefinite
			 delivery, indefinite quantity contractsIn the case of an
			 indefinite delivery, indefinite quantity contract in effect as of the effective
			 date of the amendments to the Federal Acquisition Regulation made pursuant to
			 subsection (a), the amendments to the Federal Acquisition Regulation made
			 pursuant to subsection (a) shall apply to any task order under such contract,
			 or any subcontract of such contract, that is made on or after the effective
			 date of such amendments.
					(B)Modifications
			 of current contractsIn the case of any contract or subcontract
			 in effect as of the effective date of the amendments to the Federal Acquisition
			 Regulation made pursuant to subsection (a) that is modified after the effective
			 date of such amendments, the amendments to the Federal Acquisition Regulation
			 made pursuant to subsection (a) shall apply with respect to any modification of
			 such contract or subcontract after the effective date of such
			 amendments.
					(3)Certain other
			 contractsIn any civil action commenced during the period
			 beginning on September 11, 2001, and ending on the date of the enactment of
			 this Act to which the requirement in subsection (a)(1) would have applied if
			 such subsection had been in effect during such period, the contractor shall
			 consent to the jurisdiction of the Federal courts of the United States in such
			 action as a condition of—
					(A)entering into any
			 contract with the United States Government on or after the date of the
			 enactment of this Act; or
					(B)receiving any
			 payment from the United States Government for performing any activity under a
			 contract with the United States Government on or after the date of the
			 enactment of this Act.
					(4)Additional
			 definition of contractorFor purposes of paragraph (3), the term
			 contractor—
					(A)shall have the
			 meaning given that term in section 6(1); and
					(B)shall also
			 include any subsidiary, parent company, or successor entity of a contractor
			 formed to act as a successor in interest of a contractor for United States
			 Government contracting purposes.
					4.In personam
			 jurisdiction for civil or criminal suits brought by the United States
			 Government alleging wrongdoing under United States Government contracts
			 performed abroad
			(a)In
			 generalThe Director of the Office of Management and Budget shall
			 amend the Federal Acquisition Regulation to include in the regulation with
			 respect to any contract for work to be performed outside the United States that
			 is approved and financed by the United States Government, or any executive
			 department, independent establishment, or agency thereof, or any subordinate
			 contract under such a contract, the following:
				(1)A requirement
			 that the contractor consent to in personam jurisdiction over the contractor by
			 the Federal courts of the United States with respect to any civil or criminal
			 suit brought by the United States Government alleging wrongdoing associated
			 with the performance of such a contract.
				(2)A clause
			 specifying that consent to in personam jurisdiction under paragraph (1) shall
			 not operate to deprive or terminate in personam jurisdiction as described in
			 that paragraph in any other court that otherwise has in personam jurisdiction
			 as described in that paragraph under applicable law.
				(3)A requirement
			 that, where a cause of action in a suit described in paragraph (1) arises from
			 an act or omission occurring outside the United States, in personam
			 jurisdiction in a suit covered by paragraph (1) shall lie in the United States
			 District Court for the District of Columbia if it cannot be established in
			 another Federal court.
				(4)In the case of a
			 contract covered by this section with a value of $5,000,000 or more and awarded
			 to a contractor that does not maintain an office in the United States, a
			 requirement that the contractor designate an agent located in the United States
			 for service of process in any suit described in paragraph (1).
				(b)Effective
			 dateThe amendments to the Federal Acquisition Regulation made
			 pursuant to subsection (a) shall take effect on such date as the Director shall
			 specify, but not later than 90 days after the date of the enactment of this
			 Act.
			(c)Applicability
				(1)In
			 generalThe amendments to the Federal Acquisition Regulation made
			 pursuant to subsection (a) shall apply with respect to any contract covered by
			 that subsection that is entered into on or after the effective date of such
			 amendments.
				(2)Prospective
			 applicability under certain current contracts
					(A)Indefinite
			 delivery, indefinite quantity contractsIn the case of an
			 indefinite delivery, indefinite quantity contract in effect as of the effective
			 date of the amendments to the Federal Acquisition Regulation made pursuant to
			 subsection (a), the amendments to the Federal Acquisition Regulation made
			 pursuant to subsection (a) shall apply to any task order under such contract,
			 or any subcontract of such contract, that is made on or after the effective
			 date of such amendments.
					(B)Modifications
			 of current contractsIn the case of any contract or subcontract
			 in effect as of the effective date of the amendments to the Federal Acquisition
			 Regulation made pursuant to subsection (a) that is modified after the effective
			 date of such amendments, the amendments to the Federal Acquisition Regulation
			 made pursuant to subsection (a) shall apply with respect to any modification of
			 such contract or subcontract after the effective date of such
			 amendments.
					(3)Certain other
			 contractsIn any civil or criminal action commenced during the
			 period beginning on September 11, 2001, and ending on the date of the enactment
			 of this Act to which the requirement in subsection (a)(1) would have applied if
			 such subsection had been in effect during such period, the contractor shall
			 consent to the jurisdiction of the Federal courts of the United States in such
			 action as a condition of—
					(A)entering into any
			 contract with the United States Government on or after the date of the
			 enactment of this Act; or
					(B)receiving any
			 payment from the United States Government for performing any activity under a
			 contract with the United States Government on or after the date of the
			 enactment of this Act.
					(4)Additional
			 definition of contractorFor purposes of paragraph (3), the term
			 contractor—
					(A)shall have the
			 meaning given that term in section 6(1); and
					(B)shall also
			 include any subsidiary, parent company, or successor entity of a contractor
			 formed to act as a successor in interest of a contractor for United States
			 Government contracting purposes.
					5.Debarment or
			 suspension of United States Government contractors for evasion of process or
			 failure to appear in actions in connection with Government contracts
			(a)In
			 generalThe Director of the Office of Management and Budget shall
			 amend the Federal Acquisition Regulation to provide that a contractor of the
			 United States Government, whether a United States company or a foreign company,
			 may be debarred or suspended from contracting with the United States Government
			 under circumstances as follows:
				(1)If the contractor
			 evades service of process in any suit brought against the contractor by the
			 United States Government or a citizen or national of the United States in
			 connection with the contractor's performance of a contract with the United
			 States Government.
				(2)If the contractor
			 refuses or fails to appear before a Federal court of the United States in a
			 matter brought against the contractor by the United States Government or a
			 citizen or national of the United States in connection with the contractor’s
			 performance of a contract with the United States Government.
				(b)ApplicabilityThe
			 amendment to the Federal Acquisition Regulation made pursuant to subsection (a)
			 shall apply to any action of a contractor covered by such amendment that occurs
			 on or after the effective date of such amendment.
			6.DefinitionsIn this Act:
			(1)ContractorThe term contractor, with
			 respect to a contract, includes the contractor under the contract, any
			 subcontractor under the contract, any subordinate contractor under the
			 contract, and any employees thereof performing work under or in connection with
			 the contract.
			(2)United
			 StatesThe term United States, in a geographic
			 sense, means the several States and the District of Columbia. The term does not
			 include any military installation or facility located outside the United
			 States, as so defined.
			
